DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8, and 11-13  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MIKAMI (WIPO|PCT Publication: WO 2017/170004 A1) published October 10, 2017 and cited by applicant.

Regarding claim(s) 2, MIKAMI teaches the optical repeater according to claim 1, further comprising: a first splitter (reference numeral 111 in Figure 1) that splits an optical signal from the first transmission path fiber into the first line and the second 
Regarding claim(s) 3, 11, MIKAMI teaches the optical repeater according to claim 1, wherein the first loopback unit from the first line to the third line and the second loopback unit from the second line to the fourth line have different connection configurations (e.g. “different” at least by virtue of different connection points and/or the monitored wavelengths as illustrated in Figure 1).
Regarding claim(s) 4, 12, MIKAMI teaches the optical repeater according to claim 3, wherein the first loopback unit and the second loopback unit have separate monitoring targets and monitoring items (e.g. “λsvC-D” and/or “λsvL-D” as illustrated in Figure 1).
Regarding claim(s) 5, 13, MIKAMI teaches the optical transmission system comprising the optical repeater according to claim 3, wherein transmission performance of a wavelength band of a part of a plurality of optical amplification bands is adjusted (e.g. “optical level of the monitoring signal output from the relay device 100 is raised, and monitoring sensitivity at a land device is improved” as in paragraph [0037]).
Regarding claim(s) 7, MIKAMI teaches the optical transmission system comprising the optical repeater according to claim 1, a first transmission path fiber (e.g. .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIKAMI in view of Zhang (Publication No.: US 2009/0324249 A1).
Regarding claim(s) 6, 9, 10, MIKAMI teaches the optical repeater according to claim 1, but fails to specifically teach that a split ratio at which the second loopback unit splits from an input to the second optical fiber amplification unit or an output from the second optical fiber amplification unit is set in such a way that an output to a loopback side decreases as compared with a split ratio at which the first loopback unit splits from an input to the first optical fiber amplification unit or an output from the first optical fiber amplification unit.  However, Zhang teaches that loopback units with variable 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGUSTIN BELLO/Primary Examiner, Art Unit 2637